DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are presented for examination.

Allowable Subject Matter
2.    Claims 1-18, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Border et al. (US 20120050143) discloses a head mounted display (HMD) device (22, fig. 6, see abstract), comprising: a display configured to display content (e.g. head mounted display presents image information to the user, see pars. 44, 46-47 and 57); a detection unit (6, fig. 6) configured to detect movement of an object in front of the HMD device (see step 120 of fig. 12 and par. 57); and a processor (e.g., controller 32, fig. 8) configured to change a screen state of the display to provide front image of the HMD device based on a location of the object when movement of the object is detected (e.g., the state of the environment external to the user and head mounted display apparatus is detected by the external stimulus detector 6 to determine, for example, the presence of objects in the external environment, changes of objects in the environment or movement of objects in the external environment. See par. 72.

However, Border fail to teach a head mounted display (HMD) device and method comprising: identify a size of the object, and based on the size of the object being greater than a preset size, control the display to change a screen state of the display to provide a front image of the HMD device.
	Starner et al. (US 9213185) discloses a method for displaying images within an image area of a display area of a head-mounted display (HMD), wherein at least a portion of the display area is visible from a viewing location and the image area is smaller than the display area. The method further includes acquiring movement data based on movement of the HMD relative to the viewing location. The method additionally includes adjusting the image area within the display area based on the acquired movement data so as to keep the image area visible from the viewing location. See col. 1, lines 49-58.
According to Starner, the method with the HMD may enable its wearer to observe the wearer's real-world surroundings and also view a displayed image. Thus, while the wearer of the HMD is going about his or her daily activities, such as walking, conversing, exercising, etc., the wearer may be able to see a displayed image generated by the HMD at the same time that the wearer is looking out at his or her real-world surroundings. See col. 2, lines 48-57.
In contrast, Applicant's claimed invention provides a technique in which a HMD device may configure to change a screen state of certain area of a display included in the HMD device and allow the user to recognize an exterior of the HMD device. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
06/19/2021